Citation Nr: 1011919	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-05 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a right knee 
disability, to include Osgood-Schlatter's disease, has been 
submitted.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a left knee 
disability, to include Osgood-Schlatter's disease, has been 
submitted.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to September 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, wherein the RO declined reopening the 
claims.

In this regard, the record reflects that the Veteran's claims 
for bilateral knee disabilities were originally received in 
September 1984, and denied in a February 1985 letter 
following his failure to report for VA examination.  He was 
provided notice of his appellate rights at that time.  
Consequently, the bilateral knee issues have been properly 
adjudicated as petitions to reopen based on new and material 
evidence.

With respect to the Veteran's claim for service connection 
for a low back disability, the Board notes the RO treated the 
Veteran's claim as a petition to reopen a previously denied 
claim.  The Board notes, however, that while the RO 
apparently inferred such a claim in 1984, and subsequently 
scheduled the Veteran for a VA examination for his back in 
1985, the record does not reflect that the Veteran ever 
raised such a claim himself at that time nor was ever advised 
that such a claim had been inferred by the RO.  Most 
significantly, it was not identified as a claim under 
consideration in the February 1985 denial letter.  In 
essence, the Board believes that the Veteran had no way of 
knowing that the February 1985 denial letter was intended by 
the RO to encompass the issue of entitlement to service 
connection for a back disability, which he himself had never 
raised at that time.  As such, the issue has been 
recharacterized as an original claim on the title page 
accordingly.  

The Board notes that the issue of service connection for a 
right foot disability also was raised by the Veteran in his 
June 2003 claim.  This issue was adjudicated in the February 
2004 rating decision with the claims above.  The Veteran 
filed a timely notice of disagreement (NOD) with respect to 
all the issues in the February 2004 rating decision; however, 
in a March 2005 statement, the Veteran specifically withdrew 
his claim for service connection for a right foot disability.  
In October 2005 a statement of the case (SOC) was issued that 
did not include the issue of service connection for a right 
foot disability and the Veteran filed a timely substantive 
appeal as to the issues discussed in the SOC.  Thus, the 
claims file does not indicate the Veteran has perfected an 
appeal with respect to the right foot claim as required 
pursuant to 38 C.F.R. § 20.1103 and, therefore, the issue is 
not on appeal.  However, the Veteran's representative, in a 
March 2010 written brief presentation, stated that service 
connection for a right foot disability was an issue on 
appeal, suggesting that the Veteran does want to pursue a 
claim for a right foot disability.  As noted, the Board does 
not have jurisdiction over this issue, and, therefore, it is 
referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a 
bilateral knee disability and entitlement to service 
connection for a low back disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An unappealed February 1985 decision denied service 
connection for a bilateral knee disability, specifically 
Osgood-Schlatter's disease, because the Veteran failed to 
report for his scheduled VA examination and there was 
insufficient evidence of record to establish entitlement to 
service connection.    
 
2.  Evidence received since the February 1985 decision raises 
a reasonable possibility of substantiating the Veteran's 
bilateral knee claims.



CONCLUSIONS OF LAW

1.  The February 1985 decision that denied the claim for 
entitlement to service connection for bilateral knee 
disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1100 (2009). 
 
2.  Evidence received since the February 1985 decision in 
relation to the Veteran's claim for entitlement to service 
connection for a right knee disability is new and material, 
and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Evidence received since the February 1985 decision in 
relation to the Veteran's claim for entitlement to service 
connection for a left knee disability is new and material, 
and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).



Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
As discussed in more detail below, sufficient evidence is of 
record to grant the application to reopen the Veteran's 
claims for service connection for a left and right knee 
disability.  Thus, any errors in complying with the notice or 
assistance requirements with respect to these matters are 
moot.  The claims on the merits require additional 
development, as discussed in the remand below.   
 
New and Material Evidence 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009). 

Congenital or developmental conditions are not personal 
injuries or diseases and, therefore, generally may not be 
service connected as a matter of express VA regulation.  38 
C.F.R. §§ 3.303(c), 4.9 (2009).  There are, however, certain 
limited exceptions to this rule.  Where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (July 18, 1990).    

The Veteran claims he was diagnosed with Osgood-Schlatter's 
disease of the bilateral knees in 1980.  The Veteran states 
that following these injuries he was put on profile multiple 
times during service and that he has had problems from 
service with his bilateral knees.      
 
Rating actions are final and binding based on evidence on 
file at the time the Veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  The Veteran has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2009).  

In a February 1985 decision, the RO explained that the 
Veteran's claims were being denied because he failed to 
attend his VA examination, and because the evidence of record 
was otherwise insufficient to grant the Veteran's claims.  He 
was provided notice of his appellate rights at that time.  
The Veteran file a timely notice of disagreement (NOD), or 
otherwise indicate a desire to reschedule the examination or 
appeal the decision to the Board.  As no correspondence was 
received from the Veteran within the appeal period with 
respect to the issues of entitlement to service connection 
for Osgood-Schlatter's disease, the February 1985 decision is 
final.

With regard to the representative contentions that there is 
no indication that the Veteran received notice to report for 
VA examination at that time, the Board observes that the law 
presumes the regularity of the administrative process absent 
clear evidence to the contrary.  See Mindenhall v. Brown, 7 
Vet. App. 271 (1994).  The representative's contention, 
alone, does not constitute "clear" evidence to the contrary 
so as to rebut that presumption.

At the time of the February 1985 rating decision, the record 
included service treatment records showing multiple 
complaints of left knee pain, beginning in approximately 
October 1979 through separation in August 1984.  The 
Veteran's report of medical history on separation included a 
subsequent notation in September 1984 from a treatment 
provider noting a diagnosis of left knee Osgood-Schlatter's 
disease.  The Veteran also had complaints of right knee pain 
and in June 1981 when he was diagnosed with possible 
chondromalacia.  The Board notes that the Veteran's August 
1984 separation examination noted normal lower extremities.  
As discussed above, the Veteran was scheduled for a VA 
examination in February 1985, but did not attend or request 
that the examination be rescheduled.  

Potentially relevant evidence received since the February 
1985 deferred rating decision includes VA outpatient 
treatment records and written statements from the Veteran.   
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105 (West 2002).  Under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 
 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 
 
Again, the Veteran claims his bilateral knee disabilities 
were incurred in or aggravated by service.  
 
For evidence to be new and material in this matter, it would 
have to tend to show that the Veteran's knee disabilities 
were incurred in or aggravated by his military service.  The 
Board finds the evidence received since the February 1985 
decision does so with respect to the bilateral knees.

The Board notes that VA treatment records from February 2004 
interpreting a December 2003 MRI that showed minimal 
degenerative changes to the right knee and a chronic tear of 
the left anterior cruciate ligament, degenerative changes of 
the left menisci, a tear in the posterior horn of the left 
medial meniscus.  In addition, treatment records from 
September 2005 note a history of Osgood-Schlatter's disease 
diagnosed bilaterally.  In March 2004, the Veteran reported 
continuity of left knee problems since twisting it while 
playing basketball in service.  At that time the Veteran also 
reported chronic right knee pain.  

Therefore, since February 1985, the newly submitted evidence 
includes complaints of post-service bilateral knees problems, 
primarily pain, evidence suggesting current bilateral knee 
disabilities, and statements suggesting a continuity of 
bilateral knee problems since service.  

Presuming the credibility of the evidence for the sole 
purpose of determining whether the claims should be reopened, 
the Board concludes that the VA treatment records since 
February 1985 and the Veteran's statements, at the very 
least, raise a reasonable possibility of substantiating the 
claims and constitute new and material evidence sufficient to 
reopen the Veteran's claims. 




ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a right knee disability 
is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for 
entitlement to service connection for a left knee disability 
is reopened; the appeal is granted to this extent only.


REMAND

As discussed above, the Veteran's claims for entitlement to 
service connection for bilateral knee disabilities were 
denied in a February 1985 decision because the Veteran had 
not attended his scheduled VA examination and there was not 
sufficient evidence in the record to grant the claims.  In 
addition, the Veteran is also seeking service connection for 
a low back disability.

In this case, there is now medical and lay evidence of record 
suggesting that the Veteran may have current back and 
bilateral knee disabilities and a continuity of back and 
bilateral knee problems from service.  Specifically, VA 
treatment records from February 2004 interpreting a December 
2003 MRI that showed minimal degenerative changes to the 
right knee and a chronic tear of the left anterior cruciate 
ligament, degenerative changes of the left menisci, a tear in 
the posterior horn of the left medial meniscus, as well as 
minimal degenerative osteoarthritis of the spine and a mild 
degree of disc protrusion at L5-S1.  In addition, treatment 
records from September 2005 note a history of Osgood-
Schlatter's disease diagnosed bilaterally.  In March 2004, 
the Veteran reported continuity of left knee problems since 
twisting it while playing basketball in service.  At that 
time the Veteran also reported chronic back pain and right 
knee pain.   

Given the medical evidence suggesting current back and 
bilateral knee disabilities and lay testimony suggesting 
continuity of symptomatology, the Board finds that a VA 
examination is warranted to clarify the issues.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination). 

The RO should also take the opportunity to obtain relevant VA 
treatment records from October 2005 to the present.

Finally, the Board cautions the Veteran concerning his own 
responsibility to cooperate with VA in these matters.  The 
Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
his claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(b) (2009).   

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent.

2.  Obtain all medical records and 
hospitalization records for the Veteran's 
low back and bilateral knee disabilities 
from the appropriate VA facilities from 
October 2005 to the present.  Any negative 
responses should be documented in the file 
and the Veteran must be provided with an 
opportunity to provide such medical 
records.

3.  After the above is completed and the 
evidence is obtained, to the extent 
available, schedule the Veteran for a VA 
medical examination for the purposes of 
determining the approximate onset date 
and/or etiology of his bilateral knee 
disabilities and his back disability.  The 
claims file should be provided to the 
appropriate examiner for review, and the 
examiner is requested to specifically 
discuss: the Veteran's in-service 
treatment for probable Osgood-Schlatter's 
disease and other complaints of problems 
of the knees; as well as the Veteran's 
post-service treatment for knee problems, 
to include the December 2003 MRI showing 
degenerative changes to both knees and 
other treatment for pain in the knees.  
Following a review of the relevant 
evidence in the claims file, eliciting a 
history directly from the Veteran, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is 
asked to provide an opinion on the 
following: 

a.  As to any congenital or development 
defect identified in either knee on 
examination, is it at least as likely as 
not  that such defect was subject to a 
superimposed injury that resulted in 
additional, permanent disability?
 
b.  As to any disease process of either 
knee identified on examination, is it at 
least as likely as not that such 
disability began during service or is 
otherwise linked to any incident of 
service?  

c.  As to any low back disability 
identified on examination, is it at least 
as likely as not that the disability had 
its onset during military service, or is 
otherwise related to service.   

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the Veteran's claims for 
entitlement to service connection for a 
low back and bilateral knee disabilities 
on a de novo basis.  If the benefit sought 
on appeal is denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


